Citation Nr: 0829023	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, in order to afford the 
veteran a hearing before a veterans law judge sitting at the 
RO (i.e., Travel Board hearing).  In addition, the Board 
remanded his claim for a total disability rating for 
compensation purposes, based on individual unemployability, 
to the RO for the issuance of a statement of the case, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge in June 2008, and a transcript 
of that hearing is of record.  In addition, a statement of 
the case was furnished to the veteran regarding his claim for 
a total rating, but as he did not thereafter timely perfect 
his appeal therefor, such matter is no longer in appellate 
status.  Notice is taken, however, that testimony received at 
the Board hearing in June 2008 reasonably raises a new claim 
for entitlement to a total rating for compensation, and, as 
such, that claim is referred to the RO for initial 
development and adjudication.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran has alleged multiple stressors, among which are 
personal assaults and harassment that reportedly occurred 
during his period of military service.  VA examinations by a 
psychologist in February and March 2006 yielded a diagnosis 
of PTSD, based on stressors involving multiple episodes of 
personal assault and harassment.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Service connection for PTSD 
requires a verified stressor unless the veteran engaged in 
combat and such combat is the alleged stressor.  Id.  Given 
that there is no allegation or showing of engagement of the 
veteran in combat in this case, the issue to be resolved is 
whether there is credible supporting evidence of the in-
service stressors.  

A PTSD claim based upon personal assault involves different 
considerations.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 
12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997), the Court recognized that it had at one 
point held "an opinion by a mental health professional based 
on a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor[.]"  The latter 
statement, however, had been made in the "context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that, if a PTSD claim is based 
on a claimed in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See M21- 1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 
C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The required development set forth above pertaining 
specifically to personal assault stressors has not been 
undertaken by VA to date and remand is required to permit the 
AMC to develop this case on that basis.  

As well, it is noted that the VA's prior attempts to verify 
the veteran's other stressors have entailed an inquiry 
forwarded to the United States Armed Services Center for Unit 
Records Research, since renamed the U.S. Army and Joint 
Services Records Research Center (USAJSRRC).  The USAJSRRC 
determined in December 2004 that U. S. Army records did not 
list a person whose name was referenced by the veteran as 
having sustained a knife wound of the wrist during the time 
period provided and that further, more specific information 
was required from the veteran in order to undertake 
additional research.  While that information was not 
thereafter sought from the veteran, Morning Reports obtained 
show that the individual, JLG, who had been serving with the 
Air Cavalry Troop, 2nd Armored Calvary Regiment, was 
hospitalized in or about July 1973 for treatment of a cut to 
the wrist.  The veteran has indicated that he was physically 
present at the time of that knife injury and that he 
witnessed the arterial bleeding that followed, but his 
presence at that particular duty station has not to date been 
verified.  

As well, the USAJSRRC found that there was a hard landing of 
a UH1H helicopter assigned the 2nd Calvary in Germany on June 
28, 1974, but it was unable to document the alleged crash of 
a helicopter assigned to the 2nd Cavalry near the German-
Czechoslovakian border.  Information provided by the National 
Personnel Records Center (NRPC) in November 2005 was to the 
effect that the National Archives and Records Administration 
in College Park, MD, should be contacted in order to obtain 
after-action reports regarding the alleged helicopter crash 
on the German-Czechoslovakian border.  This was not done.  

The NPRC further reported in November 2005, in regard to the 
veteran's allegation that he was present when a fellow 
soldier suffered a drug overdose and died as a result, that 
to verify the veteran's account it needed the name of the 
individual in question.  There is no indication that an 
attempt was thereafter made to obtain such information from 
the veteran.  

The USAJSRRC also determined that there was a record from the 
Criminal Investigation Division that the veteran had reported 
that he had been robbed of $100 on April 24, 1973.  The RO 
was advised to request a copy of such report through the U. 
S. Army Criminal Investigation Command, but no action was 
then taken to obtain that report.  

On the basis of the foregoing, further actions are deemed 
necessary prior to entry of a final appellate determination 
in this case.  To that end, this case is REMANDED for the 
following actions:

1.  Advise the veteran that evidence from 
sources other than the veteran's service 
records may corroborate his account of an 
alleged in-service personal assault.  
Examples of such evidence include, but 
are not limited to: Statements from 
fellow servicemen; records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

Based on the veteran's response to such 
request, any and all assistance due the 
veteran under the VA's duty-to-assist 
obligation should then be afforded in an 
effort to verify his claimed stressors.  

2.  Obtain all VA examination and 
treatment reports regarding the veteran's 
psychiatric status which were compiled 
since July 2007 for inclusion in the 
claims folder.  

3.  Contact the veteran in writing by 
separate letter for the purpose of 
affording him one last opportunity to 
provide any additional information 
regarding the who, what, when, where, and 
how as to those in-service stressors he 
claims have led to the onset of his PTSD.  
An appropriate period of time should then 
be permitted for a response.   

Specific information is needed from the 
veteran with respect to (a) the name of 
the soldier who suffered a drug overdose 
and who reportedly died as a result, as 
well as the date and place of that 
occurrence; and (b) whether he was 
present at the time of a hard landing of 
a UH1H helicopter assigned to the 2nd 
Calvary in Germany on June 28, 1974.  

4.  Obtain from the U. S. Army Criminal 
Investigation Command, which as of 
December 2004 was located at Fort 
Belvoir, Virginia, a copy of the Report 
of Investigation Number 73-CID747-44794-
5N2A12 for inclusion in the claims 
folder.  

5.  Obtain from the National Archives and 
Records Administration in College Park, 
MD, any after-action reports regarding 
the alleged helicopter crash from April 
to June 1973 on or near the German-
Czechoslovakian border.

6.  Thereafter, prepare a written summary 
of all stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s), and 
request that USAJSRRC undertake efforts 
to verify such stressors, including but 
not limited to the question of whether 
the veteran was present at the time of 
the hard landing of a UH1H helicopter 
assigned to the 2nd Calvary in Germany on 
June 28, 1974.  To the extent that 
further contact is needed with the NPRC 
or National Archives and Records 
Administration, efforts to obtain needed 
information from those agencies should be 
undertaken.  

If additional information from the 
veteran is found by the USAJSRRC to be 
needed to conduct meaningful research, 
such information must be sought by the 
AMC/RO from the veteran.  If the veteran 
does not then respond, no further input 
from the USAJSRRC need be sought.  
Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents.  If no stressor 
is verified, that should be so stated in 
such report.

7.  The veteran should thereafter be 
afforded a VA psychiatric examination to 
determine if he meets the diagnostic 
criteria for PTSD and, if so, whether 
such is linked to any claimed personal 
assault shown by behavioral changes of 
the veteran following any such incident 
or any other verified in-service 
stressor.  The RO/AMC should inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
to that psychiatrist for his/her review.  
The psychiatric evaluation should then 
undertake a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.  

The examiner should then offer an opinion 
addressing the following question:

a)  Does the veteran meet the diagnostic 
criteria for PTSD, as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)? 

b)  If the answer to (a) is in the 
affirmative, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the veteran's PTSD is 
causally linked to any claimed personal 
assault shown by behavioral changes of 
the veteran following any such incident?  

(c) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's PTSD is causally 
linked to any verified stressor?

The VA psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.  

8.  Lastly, readjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder, inclusive 
of PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.



The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

